540 Pa. 540 (1995)
659 A.2d 541
Susan BODTKE, Petitioner,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY.
Supreme Court of Pennsylvania.
February 10, 1995.


*541 ORDER

PER CURIAM:
AND NOW, this 10th day of February, 1995, the Petition for Allowance of Appeal is granted. The Order of the Superior Court is reversed, 432 Pa.Super. 31, 637 A.2d 648, and the matter is remanded to the Court of Common Pleas for disposition consistent with Terminato v. Pennsylvania National Insurance Company, 538 Pa. 60, 645 A.2d 1287 (1994).
MONTEMURO, J., is sitting by designation.